Citation Nr: 1710841	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar myositis prior to April 11, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome prior to April 15, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION


The Veteran served on active duty from May 2001 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan implemented the Board's September 2009 grant of service connection for lumbar spine and right knee disabilities.  In January 2010, the Veteran filed a notice of disagreement (NOD) with the initial 10 percent disability rating assigned for his back disability and noncompensable rating assigned for his right knee disability. 

In an April 2011 rating decision, the RO increased the assigned disability for lumbar myositis to 20 percent, effective April 11, 2011, and increased the rating for right knee patellofemoral syndrome to 10 percent, effective April 15, 2011.  A statement of the case (SOC) was issued in April 2011 addressing both issues.  In his substantive appeal received by VA in May 2011, the Veteran limited his appeal to the issue regarding the right knee disability rating. 

The Veteran testified at a Board hearing in March 2012.  A transcript of the hearing is of record.  At the hearing, and following discussion with the Veteran and his representative, the Board accepted testimony regarding the lumbar spine disability rating.  Thus, the Board accepted jurisdiction of this issue.  In addition, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issues regarding higher initial ratings for lumbar myositis and right knee patellofemoral syndrome remain on appeal.

In May 2014, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  For the reason discussed below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the most recent VA examinations, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.] § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.

In light of Correia, the Board finds that an additional VA examination is required to determine the present level of right knee and lumbar spine disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board regrets the additional delay but is compelled to remand the case to comply with the Court's decision in Correia.

Prior to arranging the examination, the AOJ should obtain ongoing treatment records from the San Juan VA Medical Center (VAMC) and related clinics dated since May 2016.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the San Juan VAMC and related clinics dated since May 2016.

2.  After completing the above development, arrange for the Veteran to undergo a VA examination by an appropriate physician to assess the current severity of his right knee and lumbar spine disabilities.  The contents of the entire electronic claims file (in VBMS and Virtual VA) must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished, the reports of such must be associated with the examination report, and clinical findings should be reported.  To the extent possible, the examination report must include the results of range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing for the service-connected right knee AND nonservice-connected left knee joints and for the service-connected lumbar spine.  The examiner should also describe any functional impacts the Veteran's right knee and lumbar spine disabilities have on his occupational function.

A rationale for any opinions rendered should be provided.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to an initial ratings in excess of 10 percent for lumbar myositis prior to April 11, 2011, and in excess of 20 percent thereafter, and an initial compensable rating for right knee patellofemoral syndrome prior to April 15, 2011, and in excess of 10 percent thereafter.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

